NUMBER 13-17-00474-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROBERT LEE ALEXANDER LEATHERWOOD,                                          Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 36th District Court
                         of Aransas County, Texas.



                                       ORDER
  Before Chief Justice Valdez and Justices Contreras and Benavides
                          Order Per Curiam

      Currently pending before the Court is appellant's motion for pro se access to the

appellate record. Appellant's counsel has filed an Anders brief herein and appellant has

been unable to examine the record so that he can file a pro se brief.

      Accordingly, it is hereby ORDERED that the trial court ensure that appellant has
the opportunity to fully examine the appellate record on or before January 29, 2018, and

it is FURTHER ORDERED that the trial court notify this Court as to the date upon which

the appellate record was made available to appellant. See Kelly v. State, 436 S.W.3d
313 (Tex. Crim. App. 2014).

       Appellant’s motion for extension of time to file a pro se brief is GRANTED.

Appellant shall have thirty (30) days from the day the appellate record was first made

available to him to file his pro se brief with this Court. The State shall have twenty days

thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of January, 2018.




                                            2